Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
There are two bills of exception in the record. The first complains of testimony of the purchaser of the intoxicating liquor to the effect that before going to the place where appellant lived, witness got a card from a party in Big Springs upon which was written "Mr. Harris O. K. E. D. M." The bill is qualified by the statement of the trial judge who says that it is in testimony that when the witness gave said card to appellant, he looked at it and laid it upon a shelf and then got the liquor and sold it to witness. We see no error in the admission of the testimony.
The remaining bill of exception complains of the introduction of testimony as to what was found upon appellant's premises under a search by a search warrant. This bill is also qualified by the trial court and presents no error. There were two counts in the indictment, one charging possession of intoxicating liquor, the other the sale of such liquor. The indictment, the charge of the court, the judgment and sentence appear to be in conformity with the law.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 368